Per Curiam,
This was a contest over the distribution of the proceeds of the sheriff’s sale of the real estate of Andrew Meng. At the time of the sale the record showed the first lien to be a judgment in favor of the plaintiff, John M. Hummel. The appellant denied the right of this judgment to participate in the fund until after the lien in favor of Mrs. Meng was fully paid; alleging that its entry pending negotiations for the temporary satisfaction of Mrs. Meng’s lien in order to let in a mortgage then about to be made, and the concealment of the fact of its entry, was a fraud upon Mrs. Meng. He has succeeded in this contention. The decree excludes the judgment which was fraudulently given priority over Mrs. Meng by the concealment complained of, and makes a proper distribution. The only fault to be found with it is the disposition of the costs. These should not be borne by the appellant. The decree is revérsed so far as it relates to cost, and it is now ordered that the costs be deducted from the amount awarded to John M. Hummel out of the fund, and that the appellee pay the costs of this appeal.